FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                     UNITED STATES COURT OF APPEALS                   May 14, 2015
                                                                  Elisabeth A. Shumaker
                                   TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                     No. 14-7066
                                              (D.C. No. 6:13-CR-00075-JHP-1)
 MIGUEL ANGEL GUTIERREZ-                                (E.D. Okla.)
 CARRANZA,

          Defendant-Appellant.



                                ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      After Miguel Gutierrez-Carranza pleaded guilty to reentering this country

unlawfully after a prior deportation, the district court sentenced him to a term of

imprisonment followed by three years of supervised release. On appeal, Mr.

Gutierrez-Carranza argues that it was (substantively) unreasonable for the district

court to impose a term of supervised release given that he’s likely to be deported


      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
or extradited to Mexico after his incarceration. What’s the point of levying

supervised release requirements, he asks, when he won’t be in the country to

abide them? As Mr. Gutierrez-Carranza notes, the advisory guidelines themselves

suggest that a term of supervised release “ordinarily” isn’t warranted in cases

where (as here) “the defendant is a deportable alien who likely will be deported

after imprisonment.” U.S.S.G. § 5D1.1(c).

      The problem is the guidelines also go on to advise that supervised release

may be appropriate “if the court determines it would provide an added measure of

deterrence and protection based on the facts and circumstances of a particular

case.” Id. § 5D1.1 cmt. n.5. And the district court made just such a

determination here, explaining that (1) it thought it should account for the

possibility that Mr. Gutierrez-Carranza might return to the country given his wife

and children still reside here, and (2) additional public safety protections would

be warranted in the event he reenters or remains given his violent criminal

history. The district court’s conclusions on these scores are grounded in the facts

of this particular case — the record establishes both that Mr. Gutierrez-Carranza

has defied one deportation order and that he possesses a violent criminal history.

And the court’s order falls well within the bounds of discretion marked by our

prior cases. See, e.g., United States v. Estrada-Barrios, 555 F. App’x 753, 757

(10th Cir. 2014) (a deportable defendant’s history of illegal reentry and family

ties to the United States can “tilt[] the balance in favor of supervised release”);

                                         -2-
United States v. Holguin-Espino, 524 F. App’x 429, 431 (10th Cir. 2013)

(affirming a three-year term of supervised release where the deportable

defendant’s criminal history suggested he required additional deterrence from

reentry).

      The judgment is affirmed.

                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -3-